IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROY W. MINTON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0645

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 11, 2017.

An appeal from an order of the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Roy W. Minton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Chester Harris, Assistant
Attorney General, Tallahassee, for Appellee.




                      ORDER IMPOSING SANCTIONS

PER CURIAM.

      Appellant is serving concurrent life sentences after having been convicted of

sexual battery of a child and other offenses. His convictions and sentences were
per curiam affirmed on direct appeal and have now been final for more than 22

years. See Minton v. State, 649 So. 2d 237 (Fla. 1st DCA 1995) (mandate issued

Feb. 3, 1995).

      Prior to this case, Appellant had filed four motions for postconviction relief

under Florida Rule of Criminal Procedure 3.850, all of which were denied in orders

that were per curiam affirmed on appeal. See Case Nos. 1D02-5139,1 1D05-4042,

1D10-3418, 1D14-362. The order that was per curiam affirmed in this case

summarily denied Appellant’s fifth rule 3.850 motion.

      The order affirmed in this case clearly explained why the claims raised in

Appellant’s motion were successive and why the newly discovered evidence

exception to the two-year time limit on postconviction claims did not apply to

these claims. The initial brief filed by Appellant in this appeal did not present an

arguable basis for reversal of the order. Accordingly, this appeal was frivolous and

never should have been filed.

      Based on Appellant’s filing history and continued frivolous attacks on his

decades old convictions, we issued a Spencer2 order directing Appellant to “show

cause why sanctions should not be imposed on him, including but not limited to a


1
   This was the appeal of the order denying Appellant’s initial rule 3.850 motion
that was entered on remand from Minton v. State, 702 So. 2d 638 (Fla. 1st DCA
1997), in which the State conceded that an evidentiary hearing was necessary on
one of the claims in the motion.
2
  State v. Spencer, 751 So. 2d 47 (Fla. 1999)
                                          2
prohibition on the filing of any additional pro se appeals or petitions in this court

relating to Suwannee County Case No. 1992-109-CF.” Appellant filed responses

to the order in which he expressed some contrition for his prior filings, but

primarily reargued the perceived merits of the claims in his current motion,

complained about the prison law library system, blamed his filings on bad advice

from prison law clerks, and made a frivolous argument that his current motion was

not successive because the trial court never fully disposed of his initial rule 3.850

motion. We have carefully considered Appellant’s responses, but find that they

fail to show cause why sanctions should not be imposed.

      Accordingly, we hereby prohibit Appellant—Roy Minton, DOC Inmate No.

786933—from filing any pro se appeals, petitions, or other cases in this court

relating to Suwanee County Case No. 1992-109-CF. The Clerk is directed not to

accept any filings from Appellant related to that case unless they are signed by a

member in good standing of The Florida Bar. Additionally, Appellant is cautioned

that any future filings in violation of this order may result in the imposition of

additional sanctions. See § 944.279, Fla. Stat.; Fla. R. App. P. 9.410(a).

      It is so ordered.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.




                                          3